Title: From Tench Tilghman to Timothy Pickering, 31 May 1781
From: Tilghman, Tench
To: Pickering, Timothy


                        Dear Sir

                            Head Quarters New Windsor 31st May 1781
                        
                        When Capt. Von Heer went into Quarters last Winter he delivered up thirty Horses to the Dy Qr Mr Genl which
                            were worn down, in hopes of being able to draw better in the Spring. But I imagine he will find himself mistaken. As the
                            Corps is a most useful one for Camp duty, His Excellency wishes to know whether you have any hopes or expectation of
                            getting proper Horses for it, if you have not, be pleased to give the Bearer an order to the Qr Mr at Reading Lancaster
                            and that neighbourhood to let Capt. Von Heer have thirty of the best Horses in their possession. I dont know what else can
                            be done.
                        The Inspectors and Adjutants are greatly distressed for want of orderly and Company Books. By the last
                            General Return of Military Stores there appears to be 386 Rheams Writing paper in Philada. His Excellency wishes you to
                            make inquiry if it be of the proper kind, and if it is, endeavour to have part of it made up into Books and some brought
                            forward to the Army. I am Dear Sir Yr most obt Servt
                        
                            Tench Tilghman A.D.C.

                        
                    